



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Boe, 2018 ONCA 531

DATE: 20180608

DOCKET: C64807

Lauwers, Pardu and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Devon Boe

Appellant

Devon Boe, appearing in person

Nader R. Hasan, appearing as duty counsel

Ian Bell, for the respondent

Heard and released orally: June 5, 2018

On appeal from the convictions entered on December 6,
    2017 by Justice Terrence L. J. Patterson of the Superior Court of Justice.

REASONS FOR DECISION

[1]

The appellant appeals convictions for possession of marijuana, cocaine
    and MDMA for purposes of trafficking, and possession of a prohibited weapon, on
    the basis that the police did not have reasonable and probable grounds for his
    arrest.

[2]

We disagree. The police received a tip from a confidential informant
    that someone named Devon was dealing drugs from a Dodge Avenger. The tip
    provided the name and description of the person, a description of the vehicle
    including the licence number, and a cell phone number. The police corroborated
    the name, description and age of the appellant from a search of the vehicle licence
    number. The information was detailed enough to warrant further investigation.

[3]

The police conducted surveillance of the appellant on two days. They
    observed him in his vehicle interacting with others in circumstances they
    believed to be suspicious and consistent with drug trafficking.

[4]

Although police did not observe any hand-to-hand transactions, or anyone
    carrying anything away from the vehicle, the trial judge concluded from the
    pattern of conduct that the police had reasonable and probable grounds to
    arrest the appellant. The search incident to arrest led to the drugs and weapon. 
    The trial judge did not err in finding on the evidence before him that the
    police had reasonable and probable grounds to arrest the appellant, and there
    is no basis upon which this court could interfere. The appeal is dismissed.

P. Lauwers J.A.

G. Pardu J.A.

B.W. Miller J.A.


